UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7086


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

          v.

FRANK B. BISHOP, JR., Warden; WILLIAM S. BOHRER, Security
Chief; THOMAS L. SAWYERS, Unit Manager; WILLIAM L. THOMAS,
Sgt.; SHARON L. LIPSCCOB, CO II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-02049-GLR)


Submitted:   January 12, 2017             Decided:      January 31, 2017


Before GREGORY,   Chief   Judge,   and   KEENAN   and    FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se.    Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven    E.   Tarpley      appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed     the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Tarpley v. Bishop, No. 1:15-cv-02049-GLR (D. Md. Aug. 2,

2016).     We dispense with oral argument because the facts and

legal    contentions     are      adequately   presented     in   the   materials

before    this   court      and   argument   would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         2